Title: To Thomas Jefferson from Carra, 29 April 1788
From: Carra, Jean Louis
To: Jefferson, Thomas


          
            
              Monsieur
            
            Paris ce 29 avril 1788.
          
          J’ai L’honneur de vous envoyer un exemplaire du mémoire du Sr Cazeau qui n’a point été publié ni communiqué encore à personne qu’à M. Le Mis. de la fayette, par la raison que nous sommes convenus d’attendre votre retour, pour conférer sur cette affaire. En conséquence je vous prie de vouloir bien nous donner cette semaine un rendez vous pour mercredi ou jeudi prochain, et j’aurai L’honneur d’en prévenir M. Le Mis. de La fayette que je dois voir Mardi prochain, ainsi que le Sr. Cazeau. J’attends votre réponse aujourdhui s’il est possible, et je suis avec les sentimens de la considération la plus respectueuse Monsieur votre très humble & très obéissant serviteur
          
            Carra rue de La michodiere a cotd’un chapelier près le jardin de Richelieu
          
        